Exhibit 10.2 MANAGEMENT SERVICES AGREEMENT This Management Services Agreement is made and entered into as of the 1st day of January, 2002, by and between PG&E Gas Transmission Service Company, LLC, a Delaware limited liability company ("ServiceCo"), and North Baja Pipeline, LLC, a Delaware Limited Liability Company ("Pipeline"). WHEREAS, Pipeline is in the process of developing, and will own and operate, a FERC-regulated interstate natural gas pipeline extending from an interconnection with El Paso Natural Gas near Ehrenberg, Arizona to an interconnection with Gasoducto Bajanorte near the U.S.-Mexico border between Yuma, Arizona and Mexicali, Baja California, Mexico; WHEREAS, ServiceCo is an entity engaged in managing and operating natural gas pipeline facilities; and WHEREAS, Pipeline and ServiceCo desire to enter into this Management Services Agreement pursuant to which ServiceCo shall manage the day-to-day affairs of Pipeline; NOW, THEREFORE, in consideration of the promises and mutual covenants and provisions contained in this Agreement and subject to all terms and conditions set forth below, Pipeline and ServiceCo hereby agree as follows: 1. Appointment as Manager. Subject to the terms and conditions of this Management Services Agreement, Pipeline hereby appoints ServiceCo to act as Manager hereunder, and ServiceCo hereby accepts such appointment and agrees to act pursuant to the provisions of this Management Services Agreement.The Manager shall function as an independent contractor under this Management Services Agreement, and shall in no event ever act as, or be considered to be, an employee of Pipeline. 2. Manager's General Authority. The Manager is authorized to conduct the business and affairs of Pipeline in accordance with the Annual Business Plan (as defined in Section 4 herein) and other provisions of this Agreement.Except as otherwise expressly provided in this Management Services Agreement, the Manager shall have full and complete authority, power and discretion to execute contracts and manage and control the business, affairs and properties of Pipeline, to make all decisions regarding those matters and to perform any and all other acts or activities customary or incident to the management of Pipeline's business.Without limiting the foregoing, the Manager shall have the authority to make decisions with respect to the engineering, design, construction, regulatory approvals for, and operation (including physical operation, scheduling and dispatch of gas inventory) of Pipeline.The Manager shall not exceed the authority granted to the Manager by this Management Services Agreement. 3. Manager's Specific Duties. The Manager shall be responsible for the operation of Pipeline's interstate pipeline facilities in accordance with sound, workmanlike and prudent practices of the natural gas pipeline industry and in compliance with Pipeline's FERC Gas Tariff and with all applicable laws, statutes, ordinances, safety codes, regulations, rules and authorizations and requirements of governmental authorities having jurisdiction.Accordingly, subject to the provisions of this Management Services Agreement, the Manager shall: Provide or cause to be provided the day-to-day operating and maintenance services, administrative liaison and related services to Pipeline, including, but not limited to, customer support, legal, accounting, human resources, procurement, electronic bulletin board, engineering, construction, repair, replacement, inspection, operational planning, budgeting, tax and technical services, and insurance and regulatory administration. Upon prior approval by Pipeline, file, execute and prosecute applications for the authorizations required by Pipeline for the acquisition, construction, ownership and operation of facilities and the provision of the transportation services on the facilities.The Manager also shall make routine and periodic filings required of Pipeline by governmental authorities having jurisdiction. 36 Review from time to time the rates and fees charged for the transportation services, recommend appropriate rate revisions to Pipeline, prepare, and upon prior approval by Pipeline, file, execute and prosecute rate change filings. Review from time to time the services offered by Pipeline, and recommend and implement improvements or additions to such service. Prepare financing plans for Pipeline and negotiate financing commitments, if any, to be entered into by Pipeline, subject to final approval by Pipeline. Negotiate and execute contracts for the purchase of services, materials, equipment and supplies necessary for the operation of Pipeline. Prepare, negotiate and execute in the name of company rights-of-way, land in fee, permits and contracts, and, unless otherwise directed by Pipeline, initiate, prosecute and settle (if applicable) eminent domain condemnation proceedings, necessary for construction, operation and maintenance of the Facilities, and resist the perfection of any involuntary liens against Pipeline property. Construct and install, or cause to be constructed and installed, facilities necessary for the safe and efficient operation of Pipeline, including expansions thereto. Make reports to and consult with Pipeline regarding all duties, responsibilities and actions of the Manager under this Management Services Agreement in the form and at the times reasonably requested by Pipeline. Maintain accurate and itemized accounting records for the operation of the Pipeline, together with any information reasonably required by Pipeline relating to such records. Prepare financial reports. Cause the operation of the Pipeline to be in accordance with all applicable laws, statutes, ordinances, safety codes, regulations, rules and authorizations and requirements of all governmental authorities having jurisdiction, including, but not limited to, local, state and federal environmental laws and the requirements of the United States Department of Transportation set forth in 49 C.F.R. Parts 192 and 199, and in accordance with sound, workmanlike and prudent practices of the natural gas industry and Pipeline's FERC Gas Tariff, and provide or cause to be provided such appropriate supervisory, audit, administrative, technical and other services as may be required for the operation of the Pipeline. Prepare and file all necessary federal and state income tax returns and all other tax returns and filings for Pipeline.The Pipeline shall furnish to the Manager all pertinent information in its possession relating to Pipeline operations that is necessary to enable such returns to be prepared and filed. Maintain and administer bank and investment accounts and arrangements for company funds, draw checks and other orders for the payment of money and designate individuals with authority to sign or give instructions with respect to those accounts and arrangements. Negotiate, execute and administer the gas transportation contracts in accordance with Pipeline's FERC Gas Tariff, including, but not limited to, the preparation and collection of all bills to the shippers for services rendered thereunder; provided that the Manager shall execute gas transportation contracts for discounted firm or interruptible transportation services only to the extent the discounts are in accordance with Pipeline's discounting policy in effect from time to time, and provided further that any gas transportation contracts which require the construction of additional facilities for the performance thereof shall be subject to the prior approval of Pipeline. 37 Receive requests for service from shippers and potential shippers and issue confirmations for service in accordance with Pipeline's FERC Gas Tariff. Recommend and establish guidelines for sale of capacity, including sales at discount and/or negotiated rates on a non-discriminatory basis. Propose to Pipeline such procedures as may be reasonable and appropriate to comply with or to obtain an exemption from the marketing affiliate rules set forth in Part 161 of the FERC's regulations (as the same may be amended or superseded), and seek to implement such procedures as are approved by Pipeline. Dispatch and allocate daily scheduled nominations for, and effectuate the physical receipt and delivery of, the natural gas quantities to be received, transported and/or delivered on behalf of the shippers in accordance with Pipeline's FERC Gas Tariff. Utilize electronic flow measurement equipment for volume determinations and natural gas chromatographs as deemed appropriate by the Manager for heating value determinations at applicable metering points, as further described in Pipeline's FERC Gas Tariff. Except as otherwise provided by applicable laws or governmental regulations or as otherwise directed by Pipeline, retain all books of account and Pipeline tax returns for three (3) years from the date of completion of the activity to which such records relate. Procure and furnish on behalf of Pipeline all materials, equipment, supplies, services and labor necessary for, and perform, repairs to Pipeline's facilities that Manager determines to be appropriate and prudent. Perform such other duties as are reasonably necessary or appropriate in the Manager's discretion and enter into such other arrangements as reasonably requested by Pipeline to discharge the Manager's responsibilities under this Management Services Agreement. 4. Manager's Budget and Annual Business Plan. Manager shall prepare an annual operating plan and budget for each year ("Annual Business Plan"), as it may be adjusted from time to time, setting forth estimates of management costs and other costs and expenses anticipated by Manager in connection with operating Pipeline.The approval by Pipeline of such Annual Business Plan shall constitute authorization for the Manager to incur the costs, expenses and expenditures set forth in such budget. 5. Claims.Any and all claims against Pipeline instituted by anyone other than the Manager arising out of the operation of the Facilities that are not covered by insurance in accordance with Section 9 of this Management Services Agreement shall be settled or litigated and defended by the Manager in accordance with its reasonable judgment and discretion except when (a) the amount involved is stated to be (or estimated to, as the case may be) greater than $1,000,000, or (b)criminal sanction is sought.The settlement or defense of any claim described in (a) or (b) above shall be decided by Pipeline.The Manager shall provide notice to Pipeline as soon as practicable of any claims instituted against Pipeline (regardless of the amount or nature of the claim). 38 6.
